Exhibit 10.8
AMENDED AND RESTATED SECURITY AGREEMENT
     THIS AMENDED AND RESTATED SECURITY AGREEMENT, dated as of March 31, 2009
(this "Agreement”), is entered into by FRANKLIN CREDIT ASSET CORPORATION, a
Delaware corporation (“Franklin Asset”), TRIBECA LENDING CORP., a New York
corporation (“Tribeca”), FRANKLIN ASSET, LLC, a Delaware limited liability
company (“Franklin LLC”) and each of the entities listed on the signature pages
hereof as loan parties or that becomes a party hereto pursuant to Section 7.10,
in favor of The Huntington National Bank, acting hereunder as contractual
representative pursuant to the Credit Agreement (as defined below) for Lenders
(as defined below) (“Huntington”, acting as such contractual representative and
any successor or successors to Huntington acting in such capacity, being
referred to as “Administrative Agent”).
W i t n e s s e t h:
     WHEREAS, Franklin Asset, Tribeca, Franklin LLC and certain other Loan
Parties, Administrative Agent, and the financial institutions party thereto as
Lenders (Huntington, in its individual capacity, and such other financial
institutions being hereafter referred to collectively as “Lenders” and
individually as “Lender”), have entered into a certain Amended and Restated
Credit Agreement, dated March 31, 2009 (as amended, supplemented, modified or
restated from time to time, the “Credit Agreement”), pursuant to which
Huntington and the other Lenders have agreed to make and/or maintain advances
and other financial accommodations to and for the benefit of the Loan Parties,
upon the terms and subject to the conditions set forth in the Credit Agreement
(Administrative Agent and Lenders, together with affiliates of Lenders, being
referred to collectively as the “Secured Creditors” and individually as a
“Secured Creditor”);
     WHEREAS, this Agreement shall amend and restate the Existing Security
Agreements (as defined below) in their entirety as of the date hereof on the
terms and subject to the conditions set forth herein, (ii) this Agreement shall
not constitute a novation of the obligations and liabilities existing under the
Existing Security Agreements or evidence payment of all or any ofsuch
obligations and liabilities secured thereby, and (iii) from and after the date
hereof, the Existing Security Agreements shall be of no further force or effect,
except to secure the Secured Obligations (as defined below) incurred, the
representations and warranties made, and the actions and omissions performed or
required to be performed, thereunder prior to the date hereof;
     WHEREAS, the Credit Agreement, each master credit and security agreement,
flow warehousing credit and security agreement, term loan and security
agreement, warehousing credit and security agreement, loan agreement, credit
agreement, forbearance agreement, promissory note, security agreement,
certificate, letter of credit reimbursement agreement, pledge agreement, control
agreement, joinder agreement, counterpart signature page, assignment, guaranty
agreement, banking services agreement, hedging agreement, cash management
agreement, consent agreement, collateral agreement, amendment, modification
agreement, instrument and financing statements and other loan documents (as any
of the same may be amended, restated, supplemented, modified or replaced from
time to time) executed or delivered from time to time to any Lender by any Loan
Party, are collectively referred to as the “Credit Documents”);
     WHEREAS, pursuant to the respective Credit Documents, Lenders have agreed
subject to certain conditions precedent, to make and/or maintain loans and other
financial accommodations to the Loan Parties from time to time;
     WHEREAS, the Secured Creditors have required as a condition, among others,
of extending credit to any Loan Party or of renewing, extending, or forbearing
from demanding immediate payment of extensions of credit to the Loan Parties,
that Franklin Asset, Tribeca, Franklin LLC and the other Loan Parties enter into
this Agreement; and
     WHEREAS, each Loan Party will benefit, directly or indirectly, from credit
and other financial accommodations extended by the Secured Creditors to the Loan
Parties.





--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the promises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Franklin Asset, Tribeca, Franklin LLC and each other Loan Party
hereby agrees with the Secured Creditors as follows:
ARTICLE I Defined Terms
     Section 1.1 Definitions
     (a) Terms used herein that are defined in the UCC have the meanings given
to them in the UCC, including the following terms (which are capitalized
herein):
     “Account Debtor”, “Accounts”, “Chattel Paper”, “Commercial Tort Claim”,
“Commodity Account”, “Commodity Intermediary”, “Deposit Account”, “Documents”,
“Entitlement Holder”, “Entitlement Order”, “Equipment”, “Financial Asset”,
“General Intangibles”, “Instruments”, “Inventory”, “Investment Property”,
“Letter-of-Credit Right”, “Proceeds”, “Securities Account”, “Securities
Intermediary”, “Security, “Security Entitlement”.
     (b) The following terms shall have the following meanings:
     “Additional Pledged Collateral” means all shares of, partnership interests
in (whether limited or general), trust certificates of, and limited liability
company interests in, all securities convertible into, and warrants, options and
other rights to purchase or otherwise acquire, stock of or interests in, either
(i) any Person that, after the date of this Agreement, as a result of any
occurrence, becomes a direct Subsidiary of any Loan Party or (ii) any issuer of
Pledged Stock, any Partnership or any LLC that is acquired by any Loan Party
after the date hereof; all certificates or other instruments representing any of
the foregoing; all Security Entitlements of any Loan Party in respect of any of
the foregoing; all additional indebtedness from time to time owed to any Loan
Party by any obligor on the Pledged Notes and the instruments evidencing such
indebtedness; and all interest, cash, instruments and other property or Proceeds
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any of the foregoing. Additional Pledged Collateral may be
General Intangibles or Investment Property.
     “Agreement” means this Agreement.
     “Approved Deposit Account” means any present or future Deposit Account of
any Loan Party that (i) is maintained with Huntington (or any affiliate thereof)
or (ii) is subject to an effective Deposit Account Control Agreement in favor of
the Administrative Agent and maintained with a Deposit Account Bank. “Approved
Deposit Account” includes all monies on deposit in a Deposit Account and all
certificates and instruments, if any, representing or evidencing such Deposit
Account.
     “Approved Securities Intermediary” means a Securities Intermediary or
Commodity Intermediary acceptable to the Administrative Agent and with respect
to which a Loan Party has delivered to Administrative Agent an executed Control
Account Agreement.
     “Banking Services” means each and any of the following bank services
provided to any Loan Party by any Lender or any of its affiliates:
(a) commercial credit cards, (b) stored value cards and (c) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).
     “Bankruptcy Code” means Title 11 of the United States Code (11 USC, § 101
et seq), as amended from time to time, and any successor statute thereto,
including (unless the context requires otherwise) any rules or regulations
promulgated thereunder.
     “Borrower Representative” shall mean Franklin Asset acting as the
representative of the Borrowers pursuant to Section 2.09 of the Credit
Agreement.

2



--------------------------------------------------------------------------------



 



     “Capital Leases” means a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.
     “Cash Collateral Account” means any deposit account over which the
Administrative Agent has sole dominion and control, established by the
Administrative Agent, in its sole discretion at the Administrative Agent, and
entitled “The Huntington National Bank, as Agent and Secured Party for Franklin
Credit Asset Corporation (Blocked Account)” or such similar title as the
Administrative Agent may approve or require.
     “Cash Equivalents” means (i) marketable direct obligations issued or
unconditionally guaranteed by the United States of America or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one (1) year from the date of acquisition thereof,
(ii) marketable direct obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof maturing within one (1) year from the date of acquisition thereof and,
at the time of acquisition, having the highest rating obtainable from either S&P
or Moody’s, and (iii) certificates of deposit or bankers’ acceptances maturing
within one (1) year from the date of acquisition thereof either (A) issued by
any bank organized under the laws of the United States or any state thereof
which bank has a rating of A or A2, or better, from S&P or Moody’s, or
(B) issued by any other bank insured by the Federal Deposit Insurance
Corporation, (“FDIC”) provided that such certificates of deposit are less than
or equal to, in the aggregate, the deposit insurance coverage limit set by the
FDIC for single ownership accounts.
     “Collateral” has the meaning specified in Section 2.1.
     “Collection Account” means any Approved Deposit Account or Control Account
in which cash and Cash Equivalents may from time to time be on deposit or held
therein as provided in this Agreement.
     “Contingent Obligations” means any agreement, undertaking or arrangement by
which any Loan Party assumes, guaranties, endorses, agrees to provide funding,
or otherwise becomes or is contingently liable upon the obligation or liability
of any other Loan Party.
     “Control Account” means a Securities Account or Commodity Account that is
subject of an effective Control Account Agreement and that is maintained by any
Loan Party with an Approved Securities Intermediary. “Control Account” includes
all Financial Assets held in a Securities Account or a Commodity Account and all
certificates and instruments, if any, representing or evidencing the Financial
Assets contained therein.
     “Control Account Agreement” means an agreement, in form and substance
acceptable to the Administrative Agent, executed by the relevant Loan Party, the
Administrative Agent and the relevant Approved Securities Intermediary.
     “Copyright Licenses” means any written agreement naming any Loan Party as
licensor or licensee granting any right under any Copyright, including the grant
of any right to copy, publicly perform, create derivative works, manufacture,
distribute, exploit or sell materials derived from any Copyright.
     “Copyrights” means (a) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof and all applications in connection
therewith, including all registrations, recordings and applications in the
United States Copyright Office or in any foreign counterparts thereof, and
(b) the right to obtain all renewals thereof.
     “Credit Documents” has the meaning specified above in the recitals.
     “Deposit Account Bank” means a financial institution selected or approved
by the Administrative Agent and with respect to which a Loan Party has delivered
to the Administrative Agent an executed Deposit Account Control Agreement.

3



--------------------------------------------------------------------------------



 



     “Deposit Account Control Agreement” means an agreement, in form and
substance acceptable to the Administrative Agent, executed by the relevant Loan
Party, the Administrative Agent and the relevant Deposit Account Bank.
     “Event of Default” means each of the following: (a) Franklin Asset,
Tribeca, Franklin LLC or any other Loan Party fails to perform or observe any
covenant, agreement or duty contained in this Agreement or any other Loan
Document, or any default, forbearance default, or event of default occurs under
any Loan Document, including, without limitation, the Credit Agreement; or
(b) any warranty, representation or other statement made or deemed to be made in
this Agreement or in any Loan Document is false or misleading in any respect.
     “Excluded Property” means Equipment owned by any Loan Party that is, and
continues to be, subject to a Permitted Lien listed on Schedule 9 attached
hereto, if the contract or other agreement pursuant to which such Lien is
granted contains an enforceable prohibition on the creation of any Lien on such
Equipment in favor of the Administrative Agent; and (b) equity interests
(whether Investment Property or General Intangibles), if the organizational or
operating documents pursuant to which such equity interests are issued or
governed contain an enforceable prohibition on the creation of any Lien on such
equity interests in favor of the Administrative Agent; in each case, only to the
extent, and for so long as, such prohibition is not removed, terminated or
rendered unenforceable or otherwise deemed ineffective by applicable Law;
provided, however, that “Excluded Property” shall not include (i) the right to
receive any payment of money (including, without limitation, general intangibles
for money due or to become due); and (ii) any proceeds, products, offspring,
accessions, rents, profits, income, benefits, substitutions or replacements of
any of the foregoing.
     “Existing Security Agreements” means (a) that certain Security Agreement,
dated as of November 15, 2007, executed and delivered by and among the Franklin
Credit Holding Corporation, Franklin Credit Management Corporation, Franklin
Asset and certain other Loan Parties, to and for the benefit of Huntington (as
amended, modified, supplemented or restated from time to time prior to the date
hereof), and (b) that certain Security Agreement, dated as of December 28, 2007,
executed and delivered by and among Tribeca and certain other Loan Parties, to
and for the benefit of Huntington (as amended, modified, supplemented or
restated from time to time prior to the date hereof).
     “GAAP” means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board, the American
Institute of Certified Public Accountants and the Financial Accounting Standards
Board as in effect from time to time in the United States consistently applied.
     “Governmental Authority” means any nation or government, any federal,
state, local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative authority or
functions of or pertaining to government, including any authority or other
quasi-governmental entity established to perform any of such functions.
     “Indebtedness” means, at any time, (i) all indebtedness, obligations or
other liabilities (other than accounts payable arising in the ordinary course of
business payable on terms customary in the trade) which in accordance with GAAP
should be classified as liabilities on the balance sheet of such Person,
including without limitation, (A) for borrowed money or evidenced by debt
securities, debentures, acceptances, notes or other similar instruments, and any
accrued interest, fees and charges relating thereto, (B) under profit payment
agreements or in respect of obligations to redeem, repurchase or exchange any
securities or to pay dividends in respect of any stock, (C) with respect to
letters of credit, bankers acceptances, interest rate swaps or other contracts,
currency agreement or other financial products, (D) to pay the deferred purchase
price of property or services, or (E) in respect of Capital Leases; (ii) all
indebtedness, obligations or other liabilities secured by a lien on any
property, whether or not such indebtedness, obligations or liabilities are
assumed by the owner of the same; and (iii) all Contingent Obligations.
     “Insolvency Proceeding” means any proceeding commenced by or against any
Person under any provision of the Bankruptcy Code or under any other state or
federal bankruptcy or insolvency law, receivership,

4



--------------------------------------------------------------------------------



 



assignment for the benefit of creditors, formal or informal moratorium,
forbearance, composition, extension generally with creditors, or proceedings
seeking reorganization, arrangement, or other similar relief.
     “Intellectual Property” means, collectively, all rights, priorities and
privileges of any Loan Party relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
domain names, Copyrights, Copyright Licenses, Patents, Patent Licenses,
Trademarks, Trademark Licenses and trade secrets, and all rights to sue at law
or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.
     “Intercompany Note” means any promissory note evidencing loans made by any
Loan Party to any of its Subsidiaries or another Loan Party.
     “Joinder Agreement” means a joinder agreement, in the form and substance
acceptable to the Administrative Agent, executed by the Administrative Agent and
the relevant Subsidiary that Franklin Asset, Tribeca, Franklin LLC or any other
Loan Party is required to cause to become a party hereto as a Loan Party.
     “Law” means any law (including common law), constitution, statute, treaty,
convention, regulation, rule, ordinance, order, injunction, writ, decree or
award of any Governmental Authority.
     “Lien” means any interest in an asset securing an obligation owed to, or a
claim by, any Person other than the owner of the asset, whether such interest
shall be based on the common law, statute, or contract, whether such interest
shall be recorded or perfected, and whether such interest shall be contingent
upon the occurrence of some future event or events or the existence of some
future circumstance or circumstances, including the lien or security interest
arising from any mortgage, deed of trust, encumbrance, pledge, hypothecation,
assignment (collateral or otherwise), hypothec, deposit arrangement, security
agreement, conditional sale, trust receipt, lease, consignment, or bailment for
security purposes, judgment, claim encumbrance or statutory trust and also
including reservations, exceptions, encroachments, easements, rights-of-way,
covenants, conditions, restrictions, leases, and other title exceptions and
encumbrances affecting real property.
     “LLC” means each limited liability company in which a Loan Party has an
interest, including those set forth on Schedule 3.
     “LLC Agreement” means each operating agreement with respect to an LLC, as
each agreement has heretofore been, and may hereafter be, amended, restated,
supplemented or otherwise modified from time to time.
     “Loan Documents” means the Credit Documents, any agreements or documents
evidencing or relating to the provision of any Banking Services by any Lender
for the benefit of a Loan Party, and any other agreement, document, or
arrangement (whether now existing or hereafter arising) by and among a Lender
(or its affiliate) and one or more Loan Party.
     “Loan Party” means each of Franklin Asset, Tribeca, Franklin LLC, and any
affiliate or Subsidiary of Franklin Asset, Tribeca or Franklin LLC that is a
signatory hereto on the date of this Agreement, and any other Person who becomes
a party to this Agreement pursuant to a Joinder Agreement (in accordance with
Section 7.10), and their respective successors and assigns. The term “Loan
Party” or “Loan Parties” as used herein shall mean and include the Loan Parties
collectively and also each individually, with all grants, representations,
warranties, and covenants of and by the Loan Parties, or any of them, herein
contained to constitute joint and several grants, representations, warranties,
and covenants of and by the Loan Parties.
     “Material Intellectual Property” means Intellectual Property owned by or
licensed to a Loan Party and material to such Loan Party’s business.

5



--------------------------------------------------------------------------------



 



     “Partnership” means each partnership or joint venture in which a Loan Party
has an interest, including those set forth on Schedule 3.
     “Partnership Agreement” means each partnership or joint venture agreement
governing a Partnership, as each such agreement has heretofore been, and may
hereafter be, amended, restated, supplemented or otherwise modified.
     “Patents” means (a) all letters patent of the United States, any other
country or any political subdivision thereof and all reissues and extensions
thereof, (b) all applications for letters patent of the United States or any
other country and all divisions, continuations and continuations-in-part thereof
and (c) all rights to obtain any reissues or extensions of the foregoing.
     “Patent License” means all agreements, whether written or oral, providing
for the grant by or to any Loan Party of any right to manufacture, use, import,
sell or offer for sale any invention covered in whole or in part by a Patent.
     “Permitted Contests” means the right of Franklin Asset, Tribeca, Franklin
LLC or another Loan Party to contest or protest any Lien (other than any such
Lien that secures the Secured Obligations), taxes (other than payroll taxes or
taxes that are the subject of a United States federal tax lien), or rental
payment, provided that (i) a reserve with respect to such obligation is
established on Franklin Asset’s, Tribeca’s, Franklin LLC’s or another Loan
Party’s, as the case may be, books and records in such amount as is required
under GAAP, (ii) any such protest is instituted promptly and prosecuted
diligently by Franklin Asset, Tribeca, Franklin LLC or the applicable other Loan
Party in good faith, and (iii) the Administrative Agent is satisfied in its
sole, good faith discretion, that, while any such protest is pending, there will
be no impairment of the enforceability, validity, or priority of any of the
Administrative Agent’s Liens.
     “Permitted Liens” means (i) any Liens held by the Administrative Agent or
an affiliate of the Administrative Agent, (ii) Liens for unpaid taxes that
either are not yet delinquent, or do not constitute an Event of Default
hereunder and are the subject of a Permitted Contest, (iii) Liens set forth on
Schedule 9 to the extent of the Indebtedness referenced therein, (iv) the
interests of lessors under operating leases, (v) Liens securing purchase money
Indebtedness or the interests of lessors under Capital Leases to the extent that
such Liens or interests secure Permitted Purchase Money Indebtedness, (vi) Liens
arising by operation of law in favor of warehousemen, landlords, carriers,
mechanics, materialmen, or laborers, incurred in the ordinary course of a Loan
Party’s business and not in connection with the borrowing of money, and which
Liens either (A) are for sums not yet delinquent, or (B) are the subject of
Permitted Contests, (vii) Liens arising from deposits made in connection with
obtaining worker’s compensation or other unemployment insurance, (viii) Liens or
deposits to secure performance of bids, tenders, or leases incurred in the
ordinary course of a Loan Party’s business and not in connection with the
borrowing of money, (ix) Liens granted as security for surety or appeal bonds in
connection with obtaining such bonds in the ordinary course of a Loan Party’s
business, and (x) Liens resulting from any judgment or award that is not an
Event of Default hereunder.
     “Permitted Purchase Money Indebtedness” means secured or unsecured purchase
money Indebtedness (including obligations under Capital Leases) incurred to
finance the acquisition of fixed assets or equipment, if such Indebtedness
(i) has a scheduled maturity and is not due on demand, (ii) does not exceed the
purchase price of the items being purchased, and (iii) is not secured by any
property or assets other than the item or items being purchased.
     “Person” means any individual, corporation, firm, enterprise, partnership,
trust, incorporated or unincorporated association, joint venture, joint stock
company, limited liability company or any other entity of any kind or any
government or political subdivision or any agency, department or instrumentality
thereof.
     “Pledged Collateral” means, collectively, the Pledged Notes, the Pledged
Stock, the Pledged Trust Certificates, the Pledged Partnership Interests, the
Pledged LLC Interests, any other Investment Property of any

6



--------------------------------------------------------------------------------



 



Loan Party, all certificates or other instruments representing any of the
foregoing and all Security Entitlements of any Loan Party in respect of any of
the foregoing. Pledged Collateral may be General Intangibles or Investment
Property.
     “Pledged LLC Interests” means all right, title and interest of any Loan
Party as a member of any LLC and all right, title and interest of any Loan Party
in, to and under any LLC Agreement to which it is a party.
     “Pledged Notes” means all right, title and interest of any Loan Party in
the Instruments evidencing all Indebtedness owed to such Loan Party, including
all Indebtedness described on Schedule 3, issued by the obligors named therein.
     “Pledged Partnership Interests” means all right, title and interest of any
Loan Party as a limited or general partner in all Partnerships and all right,
title and interest of any Loan Party in, to and under any Partnership Agreements
to which it is a party.
     “Pledged Stock” means the shares of capital stock owned by each Loan Party,
including all shares of capital stock listed on Schedule 3.
     “Pledged Trust Certificates” means trust certificates issued by or on
behalf of a statutory trust and owned or held by a Loan Party.
     “Rate Management Transactions” means any transaction (including an
agreement with respect thereto) now existing or hereafter entered into among
Franklin Asset, Tribeca, Franklin LLC, any Subsidiary thereof, any Lender or any
affiliate of a Lender, or any of its subsidiaries or affiliates or their
successors, which is a rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.
     “Secured Obligations” means (a) any and all indebtedness, obligations, and
liabilities now existing or hereafter arising of Franklin Asset, Tribeca,
Franklin LLC or any other Loan Party to one or more Lender (or any affiliate) or
arising under or in connection with or evidenced by (i) the Credit Documents,
this Agreement, or any other Loan Document, (ii) any other agreement relating to
(A) letters of credit or pursuant to any letter of credit agreement or
application (if any), or pursuant to any agreement or document relating to
Banking Services, (B) any agreement in respect of any Rate Management
Transaction, (C) any agreement for any electronic transfers, treasury
management, cash management services and deposit and disbursement account
liability, and (D) any agreement of guaranty, surety or indemnity issued by such
Person, (b) any and all indebtedness, obligations, and liabilities, now existing
or hereafter arising, whether absolute or contingent and however and whenever
created, arising, evidenced or acquired, of Franklin Asset, Tribeca, Franklin
LLC or any other Loan Party owed to any Lender (or any affiliate of a Lender),
(and in each instance in clauses (a)and (b) above, whether arising before or
after the filing of a petition in bankruptcy and including all interest accrued
after any such petition date), due or to become due, direct or indirect,
absolute or contingent, and howsoever evidenced, held or acquired, and (c) any
and all reasonable expenses and charges, legal or otherwise, suffered or
incurred by a Lender or any affiliate of a Lender in collecting or enforcing any
such indebtedness, obligation, and liability or in realizing on or protecting or
preserving any security therefor, including, without limitation, the Lien and
security interest granted by any Credit Document.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Subsidiary” of a Person means any corporation, partnership, limited
liability company or other entity in which such Person directly or indirectly
owns or controls the securities or other ownership interests having

7



--------------------------------------------------------------------------------



 



ordinary voting power to elect a majority of the board of directors, or appoint
managers or other persons performing similar functions.
     “Trademark License” means any agreement, whether written or oral, providing
for the grant by or to any Loan Party of any right to use any Trademark.
     “Trademarks” means (a) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, logos and other source or business identifiers, and, in each case, all
goodwill associated therewith, whether now existing or hereafter adopted or
acquired, all registrations and recordings thereof and all applications in
connection therewith, in each case whether in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof or any other country or any political subdivision thereof, or
otherwise, and all common-law rights related thereto, and (b) the right to
obtain all renewals thereof.
     “Trust Agreement” means that certain Trust Agreement, dated as of March 31,
2009, by and among Franklin Asset, LLC, as depositor, The Huntington National
Bank, as certificate trustee, Wilmington Trust Company, as owner trustee.
     “UCC” means the Uniform Commercial Code as from time to time in effect in
the State of Ohio; provided, however, that, in the event that, by reason of
mandatory provisions of Law, any of the attachment, perfection or priority of
the Administrative Agent’s security interest in any Collateral is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than the State
of Ohio, the term “UCC” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection or priority and for purposes of definitions related to
such provisions.
     “Vehicles” means all vehicles covered by a certificate of title law of any
state.
     Section 1.2 Certain Other Terms
     (a) In this Agreement, in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding” and the
word “through” means “to and including.”
     (b) The terms “herein,” “hereof,” “hereto” and “hereunder” and similar
terms refer to this Agreement as a whole and not to any particular Article,
Section, subsection or clause in this Agreement.
     (c) References herein to a Schedule, Article, Section, subsection or clause
refer to the appropriate Schedule to, or Article, Section, subsection or clause
in this Agreement.
     (d) The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.
     (e) Where the context requires, provisions relating to any Collateral, when
used in relation to a Loan Party, shall refer to such Loan Party’s Collateral or
any relevant part thereof.
     (f) Any reference in this Agreement to a Loan Document shall include all
appendices, exhibits and schedules thereto, and, unless specifically stated
otherwise all amendments, restatements, supplements or other modifications
thereto, and as the same may be in effect at any time such reference becomes
operative.
     (g) Each of the terms “Lender”, “Lenders”, “Secured Creditor”, and “Secured
Creditors” includes its or their respective successors or assigns.
     (h) References in this Agreement to any statute shall be to such statute as
amended or modified and in effect from time to time.

8



--------------------------------------------------------------------------------



 



ARTICLE II Grant of Security Interest
     Section 2.1 Collateral
     For the purposes of this Agreement, all of the following property now owned
or at any time hereafter acquired by a Loan Party or in which a Loan Party now
has or at any time in the future may acquire any right, title or interests is
collectively referred to as the “Collateral”:
     all Accounts and all rights to payment, whether or not earned by
performance, including, without limitation, for property that has been or is to
be sold, leased, licensed, assigned or otherwise disposed of, for services
rendered or to be rendered, to a government, state, or governmental unit, or for
or in connection with any federal, state or local governmental relief, bailout
or other similar program or plan, whether or not arising under statute, rule or
regulation; all Chattel Paper; all Deposit Accounts; any amounts or refunds
received from or in connection with any taxing authority; all Documents; all
Equipment; all General Intangibles (including, without limitation, all
contractual rights arising under any purchase agreement or assignments relating
to mortgage loans); all Instruments; all Inventory; all Investment Property; all
Letter-of-Credit Rights; all Vehicles; the Commercial Tort Claims described on
Schedule 8 and on any supplement thereto received by the Administrative Agent;
all books and records pertaining to the other property described in this
Section 2.1; all other goods and personal property of such Loan Party, whether
tangible or intangible and wherever located; all property of any Loan Party held
by any Lender, including all property of every description, in the possession or
custody of or in transit to the Administrative Agent for any purpose, including
safekeeping, collection or pledge, for the account of such Loan Party or as to
which such Loan Party may have any right or power; and to the extent not
otherwise included, all Proceeds.
     Section 2.2 Grant of Security Interest in Collateral
     Each Loan Party, as collateral security for the full, prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations, hereby collaterally assigns, mortgages,
pledges and hypothecates to Administrative Agent (for the benefit of the Secured
Creditors), and grants (whether under the UCC or otherwise) to Administrative
Agent (for the benefit of the Secured Creditors), a lien on and security
interest in, and a collateral assignment of, all of its right, title and
interest in, to and under the Collateral of such Loan Party; provided, however,
that the foregoing grant of security interest shall not include a security
interest in any Excluded Property; provided, further, that, if and when any
property shall cease to be Excluded Property, the Administrative Agent shall
have, and at all times after the date hereof deemed to have had, a security
interest in such property.
     Section 2.3 Cash Collateral Accounts
     The Administrative Agent may, in its discretion, establish one or more Cash
Collateral Accounts with Huntington, one or more other Deposit Account Banks and
one or more Approved Securities Intermediaries as it in its sole discretion
shall determine. Each such account shall be in the name of the Administrative
Agent (as Agent for the benefit of the Secured Creditors) (but may also have
words referring to each Loan Party and such account’s purpose). Each Loan Party
agrees that each such Cash Collateral Account shall be under the sole dominion
and control of the Administrative Agent, as Agent for the benefit of the Secured
Creditors. The Administrative Agent shall be the sole Entitlement Holder with
respect to each Securities Account constituting a Cash Collateral Account and
the only Persons authorized to give Entitlement Orders with respect thereto. No
Loan Party or Person claiming on behalf of any Loan Party shall have any right
to demand payment of any funds held in any Cash Collateral Account at any time
prior to the termination of all outstanding letters of credit and the
indefeasible payment in full of all Secured Obligations. During the continuance
of an Event of Default, the

9



--------------------------------------------------------------------------------



 



Administrative Agent shall apply all funds on deposit in any Cash Collateral
Account in accordance with the terms and conditions of the Credit Agreement and
otherwise as the Administrative Agent may elect.
ARTICLE III Representations and Warranties
     To induce the Administrative Agent and Lenders to enter into or maintain
the Credit Documents, each Loan Party hereby represents and warrants each of the
following to each Secured Creditor:
     Section 3.1 Title; No Other Liens
     Except for the Lien granted to the Administrative Agent pursuant to this
Agreement and the other Permitted Liens, such Loan Party is the record and
beneficial owner of the Pledged Collateral pledged by it hereunder constituting
Instruments or certificated securities, is the Entitlement Holder of all such
Pledged Collateral constituting Investment Property held in a Securities Account
and has rights in or the power to transfer each other item of Collateral in
which a Lien is granted by it hereunder, free and clear of any Lien.
     Section 3.2 Perfection and Priority
     The security interest granted pursuant to this Agreement shall constitute a
valid and continuing perfected security interest in favor of the Administrative
Agent in the Collateral for which perfection is governed by the UCC or filing
with the United States Copyright Office upon (i) the completion of the filings
and other actions specified on Schedule 4 which, in the case of all filings and
other documents referred to on such schedule, have been delivered to the
Administrative Agent in completed and duly executed form), (ii) the delivery to
the Administrative Agent of all Collateral consisting of Instruments and
certificated securities, in each case properly endorsed for transfer to the
Administrative Agent or in blank, (iii) the execution of Control Account
Agreements with respect to Investment Property not in certificated form,
(iv) the execution of Deposit Account Control Agreements with respect to all
Deposit Accounts and (v) all appropriate filings having been made with the
United States Copyright Office. Such security interest shall be prior to all
other Liens on the Collateral except for Permitted Liens having priority over
the Administrative Agent’s Lien by operation of law or otherwise, as permitted
under this Agreement or any other Loan Documents.
     Section 3.3 Name; Jurisdiction of Organization; Chief Executive Office
     Except as set forth on Schedule 2, within the five-year period preceding
the date hereof, such Loan Party has not had, or operated in any jurisdiction,
under any trade name, fictitious name or other name other than its legal name,
and such Loan Party’s jurisdiction of organization, organizational
identification number, if any, and the location of such Loan Party’s chief
executive office or sole place of business is specified on Schedule 2.
     Section 3.4 Inventory and Equipment
     Such Loan Party’s Inventory and Equipment (other than mobile goods and
Inventory or Equipment in transit) are kept at the locations listed on
Schedule 5 as supplemented pursuant to the terms hereof.
     Section 3.5 Pledged Collateral
     (a) The Pledged Stock, Pledged Partnership Interests, Pledged Trust
Certificates, and Pledged LLC Interests pledged hereunder by such Loan Party are
listed on Schedule 3 and constitute that percentage of the issued and
outstanding equity of all classes of each issuer thereof as set forth on
Schedule 3.
     (b) All of the Pledged Stock, Pledged Partnership Interests, Pledged Trust
Certificates, and Pledged LLC Interests have been duly and validly issued and
are fully paid and nonassessable.

10



--------------------------------------------------------------------------------



 



     (c) Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, and general equitable principles (whether
considered in a proceeding in equity or at law).
     (d) Except for Pledged Collateral and Additional Pledged Collateral not
required to be delivered to the Administrative Agent pursuant to Section 4.7,
all Pledged Collateral and, if applicable, any Additional Pledged Collateral,
consisting of certificated securities or Instruments has been delivered to the
Administrative Agent in accordance with Section 4.4(a).
     (e) All Pledged Collateral held by a Securities Intermediary in a
Securities Account is in a Control Account.
     (f) Other than the Pledged Partnership Interests and the Pledged LLC
Interests that constitute General Intangibles, there is no Pledged Collateral
other than (i) that represented by certificated securities or Instruments in the
possession of the Administrative Agent, or (ii) that consisting of Financial
Assets currently held in a Control Account.
     (g) Each Loan Party hereby acknowledges and agrees Borrower Representative,
Tribeca and or Franklin Asset accept and pledge, on behalf of the Loan Parties,
100% of their certificate interests to the Administrative Agent in each
Certificate (as defined in the Trust Agreement) and 100% of their interests in
the REIT Shares (as defined in the Credit Agreement).
     Section 3.6 Accounts
     No amount in excess of $100,000 payable to such Loan Party under or in
connection with any Account is evidenced by any Instrument or Chattel Paper that
has not been delivered to the Administrative Agent, properly endorsed for
transfer, to the extent delivery is required by Section 4.4.
     Section 3.7 Intellectual Property
     (a) Schedule 6 lists all Material Intellectual Property of such Loan Party,
separately identifying that owned by such Loan Party and that licensed to such
Loan Party. The Material Intellectual Property set forth on Schedule 6 for such
Loan Party constitutes all of the intellectual property rights necessary to
conduct its business.
     (b) All Material Intellectual Property owned by such Loan Party is valid,
subsisting, unexpired and enforceable, has not been adjudged invalid and has not
been abandoned and the use thereof in the business of such Loan Party does not
infringe the intellectual property rights of any other Person.
     (c) Except as set forth in Schedule 6, none of the Material Intellectual
Property owned by such Loan Party is the subject of any licensing or franchise
agreement pursuant to which such Loan Party is the licensor or franchisor.
     (d) No holding, decision or judgment has been rendered by any Governmental
Authority that would limit, cancel or question the validity of, or such Loan
Party’s rights in, any Material Intellectual Property.
     (e) Except as set forth in Schedule 6, no action or proceeding seeking to
limit, cancel or question the validity of any Material Intellectual Property
owned by such Loan Party or such Loan Party’s ownership interest therein is
pending or, to the knowledge of such Loan Party, threatened. There are no
claims, judgments or settlements to be paid by such Loan Party relating to the
Material Intellectual Property.

11



--------------------------------------------------------------------------------



 



     Section 3.8 Deposit Accounts; Securities Accounts
     The only Deposit Accounts or Securities Accounts maintained by any Loan
Party are those listed on Schedule 7 as supplemented pursuant to the terms
hereof, which sets forth such information separately for each Loan Party.
     Section 3.9 Commercial Tort Claims
     The only existing or potential Commercial Tort Claims pending or threatened
in writing of any Loan Party existing (regardless of whether the amount,
defendant or other material facts can be determined and regardless of whether
such Commercial Tort Claim has been asserted, threatened or has otherwise been
made known to the obligee thereof or whether litigation has been commenced for
such claims) are those listed on Schedule 8 as supplemented pursuant to the
terms hereof, which sets forth such information separately for each Loan Party.
ARTICLE IV Covenants
     Each Loan Party agrees with Secured Creditors to the following, as long as
any Secured Obligation remains outstanding or any Secured Creditor has any
obligation to extend credit to any Loan Party under any Loan Document, and, in
each case, unless the Administrative Agent otherwise consents in writing:
     Section 4.1 Generally
     Such Loan Party shall (a) except for the security interest created by this
Agreement, not create or suffer to exist any Lien upon or with respect to any
Collateral, except Permitted Liens, (b) not use or permit any Collateral to be
used unlawfully or in violation of any provision of this Agreement, any other
Loan Document, any applicable Law or any policy of insurance covering the
Collateral, (c) not sell, transfer or assign (by operation of law or otherwise)
any Collateral except as permitted under the Loan Documents or otherwise within
the ordinary course of its business, (d) not enter into any agreement or
undertaking restricting the right or ability of such Loan Party or the
Administrative Agent to sell, assign or transfer any Collateral except as
permitted under the Loan Documents and (e) promptly notify the Administrative
Agent of its entry into any agreement or assumption of undertaking that
restricts the ability to sell, assign or transfer any Collateral.
     Section 4.2 Maintenance of Perfected Security Interest; Further
Documentation
     (a) Such Loan Party shall maintain the security interest created by this
Agreement as a perfected security interest having at least the priority
described in Section 3.2 and shall defend such security interest against the
claims and demands of all Persons.
     (b) Such Loan Party shall furnish to the Administrative Agent from time to
time statements and schedules further identifying and describing the Collateral
and such other reports in connection with the Collateral as the Administrative
Agent may reasonably request, all in reasonable detail.
     (c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Loan Party, such Loan
Party shall promptly and duly execute and deliver, and have recorded, such
further instruments, agreements, assignments, or other documents and take such
further action as the Administrative Agent may reasonably request for the
purpose of obtaining or preserving the full benefits of this Agreement and of
the rights and powers herein granted, including the filing of any financing or
continuation statement under the UCC (or other similar laws) in effect in any
jurisdiction with respect to the security interest created hereby and the
execution and delivery of Deposit Account Control Agreements and Control Account
Agreements.

12



--------------------------------------------------------------------------------



 



     Section 4.3 Changes in Locations, Name, Etc.
     (a) Except upon 15 days’ prior written notice to the Administrative Agent
and delivery to the Administrative Agent of (i) all additional documents
reasonably requested by the Administrative Agent to maintain the validity,
perfection and priority of the security interests provided for herein and
(ii) if applicable, a written supplement to Schedule 5 showing any additional
location at which Inventory or Equipment shall be kept, such Loan Party shall
not do any of the following:
     (i) permit any Inventory or Equipment to be kept at a location other than
those listed on Schedule 5, except for Inventory or Equipment in transit to and
from such locations;
     (ii) change its jurisdiction of organization or the location of its chief
executive office or sole place of business from that referred to in Section 3.3;
or
     (iii) change its name, identity or corporate structure to such an extent
that any financing statement filed in connection with this Agreement would
become seriously misleading.
     (b) Such Loan Party shall keep and maintain at its own cost and expense
satisfactory and complete records of the Collateral, including a record of all
payments received and all credits granted with respect to the Collateral and all
other dealings with the Collateral. Except to the extent any such Vehicle is
Excluded Property, if requested by the Administrative Agent, the security
interest of the Administrative Agent shall be noted on the certificate of title
of each Vehicle.
     Section 4.4 Pledged Collateral
     (a) Such Loan Party shall (i) deliver to the Administrative Agent all
certificates and Instruments representing or evidencing any Pledged Collateral
(including Additional Pledged Collateral), whether now existing or hereafter
acquired, in suitable form for transfer by delivery or, as applicable,
accompanied by such Loan Party’s endorsement, where necessary, or duly executed
instruments of transfer or assignment in blank, all in form and substance
satisfactory to the Administrative Agent, together, in respect of any Additional
Pledged Collateral, with a Pledge Amendment, duly executed by the Loan Parties,
in substantially form substance acceptable to the Administrative Agent or such
other documentation acceptable to the Administrative Agent and (ii) maintain all
other Pledged Collateral constituting Investment Property in a Control Account.
Such Loan Party authorizes the Administrative Agent to attach each Pledge
Amendment to this Agreement. From and after the occurrence and during the
continuance of an Event of Default, the Administrative Agent shall have the
right, at any time in its discretion and without notice to any Loan Party, to
transfer to or to register in its name or in the name of its nominees any
Pledged Collateral. The Administrative Agent shall have the right at any time to
exchange any certificate or instrument representing or evidencing any Pledged
Collateral for certificates or instruments of smaller or larger denominations.
     (b) Except as provided in Article V, such Loan Party shall be entitled to
receive all cash dividends paid in respect of the Pledged Collateral (other than
liquidating or similar dividends) with respect to the Pledged Collateral. Any
sums paid upon or in respect of any Pledged Collateral upon the liquidation or
dissolution of any issuer of any Pledged Collateral, any distribution of capital
made on or in respect of any Pledged Collateral or any property distributed upon
or with respect to any Pledged Collateral pursuant to the recapitalization or
reclassification of the capital of any issuer of Pledged Collateral or pursuant
to the reorganization thereof shall, unless otherwise subject to a perfected
security interest in favor of the Administrative Agent, be delivered to the
Administrative Agent to be held by it hereunder as additional collateral
security for the Secured Obligations. If any sum of money or property so paid or
distributed in respect of any Pledged Collateral shall be received by such Loan
Party, such Loan Party shall, until such money or property is paid or delivered
to the Administrative Agent, hold such money or property in trust for the
Administrative Agent, segregated from other funds of such Loan Party, as
additional security for the Secured Obligations.

13



--------------------------------------------------------------------------------



 



     (c) Except as provided in Article V, such Loan Party shall be entitled to
exercise all voting, consent and corporate rights with respect to the Pledged
Collateral; provided, however, that no vote shall be cast, consent given or
right exercised or other action taken by such Loan Party that would impair the
Collateral, be inconsistent with or result in any violation of any provision of
this Agreement or any other Loan Document or, without prior notice to the
Administrative Agent, enable or permit any issuer of Pledged Collateral to issue
any stock or other equity securities of any nature or to issue any other
securities convertible into or granting the right to purchase or exchange for
any stock or other equity securities of any nature of any issuer of Pledged
Collateral.
     (d) Such Loan Party shall not grant control over any Investment Property to
any Person other than the Administrative Agent.
     (e) In the case of each Loan Party that is an issuer of Pledged Collateral,
such Loan Party agrees to be bound by the terms of this Agreement relating to
the Pledged Collateral issued by it and shall comply with such terms insofar as
such terms are applicable to it. In the case of each Loan Party that is a
partner in a Partnership, such Loan Party hereby consents to the extent required
by the applicable Partnership Agreement to the pledge by each other Loan Party,
pursuant to the terms hereof, of the Pledged Partnership Interests in such
Partnership and to the transfer of such Pledged Partnership Interests to the
Administrative Agent or its nominee and to the substitution of the
Administrative Agent or its nominee as a substituted partner in such Partnership
with all the rights, powers and duties of a general partner or a limited
partner, as the case may be. In the case of each Loan Party that is a member of
an LLC, such Loan Party hereby consents to the extent required by the applicable
LLC Agreement to the pledge by each other Loan Party, pursuant to the terms
hereof, of the Pledged LLC Interests in such LLC and to the transfer of such
Pledged LLC Interests to the Administrative Agent or its nominee and to the
substitution of the Administrative Agent or its nominee as a substituted member
of the LLC with all the rights, powers and duties of a member of the LLC in
question.
     (f) Such Loan Party shall not agree to any amendment of an LLC Agreement or
Partnership Agreement that in any way adversely affects the perfection of the
security interest of the Administrative Agent in the Pledged Partnership
Interests or Pledged LLC Interests pledged by such Loan Party hereunder,
including any amendment electing to treat the membership interest or partnership
interest of such Loan Party as a security under Article 8 of the UCC.
     Section 4.5 Control Accounts; Approved Deposit Accounts
     (a) Such Loan Party shall (i) deposit in an Approved Deposit Account all
cash received by such Loan Party, (ii) not establish or maintain any Securities
Account that is not a Control Account and (iii) not establish or maintain any
Deposit Account other than with a Deposit Account Bank, the Administrative Agent
or an affiliate of the Administrative Agent; provided, however, that any Loan
Party may maintain payroll, withholding tax and other fiduciary accounts with
the Administrative Agent or an affiliate thereof in Deposit Accounts that are
not Approved Deposit Accounts.
     (b) Such Loan Party shall instruct each Account Debtor or other Person
obligated to make a payment to such Loan Party under a General Intangible to
make payment, or to continue to make payment, as the case may be, to an Approved
Deposit Account and shall deposit in an Approved Deposit Account all Proceeds of
such Accounts and General Intangibles received by such Loan Party from any other
Person immediately upon receipt.
     (c) In the event (i) such Loan Party or any Approved Securities
Intermediary or Deposit Account Bank shall, after the date hereof, terminate an
agreement with respect to the maintenance of a Control Account or Approved
Deposit Account for any reason, (ii) the Administrative Agent shall demand such
termination as a result of the failure of an Approved Securities Intermediary or
Deposit Account Bank to comply with the terms of the applicable Control Account
Agreement or Deposit Account Control Agreement, or (iii) the Administrative
Agent determines in its sole good faith discretion that the financial condition
of an Approved

14



--------------------------------------------------------------------------------



 



Securities Intermediary or Deposit Account Bank, as the case may be, has
materially deteriorated, such Loan Party agrees to notify all of its obligors
that were making payments to such terminated Control Account or Approved Deposit
Account, as the case may be, to make all future payments to another Control
Account or Approved Deposit Account, as the case may be.
     (d) The Administrative Agent agrees that it shall not provide any
instruction with respect to any Approved Deposit Account or Control Account
unless an Event of Default has occurred and is continuing.
     Section 4.6 Accounts
     (a) Such Loan Party shall not, other than in the ordinary course of
business consistent with its past practice, (i) grant any extension of the time
of payment of any Account, (ii) compromise or settle any Account for less than
the full amount thereof, (iii) release, wholly or partially, any Person liable
for the payment of any Account, (iv) allow any credit or discount on any Account
or (v) amend, supplement or modify any Account in any manner that could
adversely affect the value thereof.
     (b) The Administrative Agent shall have the right to make test
verifications of the Accounts in any manner and through any medium that the
Administrative Agent reasonably considers advisable, and such Loan Party shall
furnish all such assistance and information as the Administrative Agent may
reasonably require in connection therewith. At any time and from time to time,
upon the Administrative Agent’s request and at the expense of the relevant Loan
Party, such Loan Party shall cause independent public accountants or others
satisfactory to the Administrative Agent to furnish to the Administrative Agent
reports showing reconciliations, aging and test verifications of, and trial
balances for, the Accounts.
     Section 4.7 Delivery of Instruments and Chattel Paper
     If any amount in excess of $100,000 payable under or in connection with any
Collateral owned by such Loan Party shall be or become evidenced by an
Instrument or Chattel Paper, such Loan Party shall immediately deliver such
Instrument or Chattel Paper to the Administrative Agent, duly indorsed in a
manner satisfactory to the Administrative Agent, or, if consented to by the
Administrative Agent, shall mark all such Instruments and Chattel Paper with the
following legend: “This writing and the obligations evidenced or secured hereby
are subject to the security interest of The Huntington National Bank, as Agent.”
     Section 4.8 Intellectual Property
     (a) Such Loan Party (either itself or through licensees) shall (i) continue
to use each Trademark that is Material Intellectual Property in order to
maintain such Trademark in full force and effect with respect to each class of
goods for which such Trademark is currently used, free from any claim of
abandonment for non-use, (ii) maintain as in the past the quality of products
and services offered under such Trademark, (iii) use such Trademark with the
appropriate notice of registration and all other notices and legends required by
applicable Law, (iv) not adopt or use any mark that is confusingly similar or a
colorable imitation of such Trademark unless the Administrative Agent shall
obtain a perfected security interest in such mark pursuant to this Agreement and
(v) not (and not permit any licensee or sublicensee thereof to) do any act or
knowingly omit to do any act whereby such Trademark may become invalidated or
impaired in any way.
     (b) Such Loan Party (either itself or through licensees) shall not do any
act, or omit to do any act, whereby any Patent that is Material Intellectual
Property may become forfeited, abandoned or dedicated to the public.
     (c) Such Loan Party (either itself or through licensees) (i) shall not (and
shall not permit any licensee or sublicensee thereof to) do any act or omit to
do any act whereby any portion of the Copyrights that is Material Intellectual
Property may become invalidated or otherwise impaired and (ii) shall not (either
itself or

15



--------------------------------------------------------------------------------



 



through licensees) do any act whereby any portion of the Copyrights that is
Material Intellectual Property may fall into the public domain.
     (d) Such Loan Party (either itself or through licensees) shall not do any
act, or omit to do any act, whereby any trade secret that is Material
Intellectual Property may become publicly available or otherwise unprotectable.
     (e) Such Loan Party (either itself or through licensees) shall not do any
act that knowingly uses any Material Intellectual Property to infringe the
intellectual property rights of any other Person.
     (f) Such Loan Party shall notify the Administrative Agent immediately if it
knows, or has reason to know, that any application or registration relating to
any Material Intellectual Property may become forfeited, abandoned or dedicated
to the public, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court or tribunal in any country) regarding such Loan Party’s
ownership of, right to use, interest in, or the validity of, any Material
Intellectual Property or such Loan Party’s right to register the same or to own
and maintain the same.
     (g) Whenever such Loan Party, either by itself or through any agent,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency within or outside
the United States, such Loan Party shall report such filing to the
Administrative Agent within five Business Days after the last day of the fiscal
quarter in which such filing occurs. Upon request of the Administrative Agent,
such Loan Party shall execute and deliver, and have recorded, all agreements,
instruments, documents and papers as the Administrative Agent may request to
evidence the Administrative Agent’s security interest in any Copyright, Patent
or Trademark and the goodwill and general intangibles of such Loan Party
relating thereto or represented thereby.
     (h) Such Loan Party shall take all reasonable actions necessary or
requested by the Administrative Agent, including in any proceeding before the
United States Patent and Trademark Office, the United States Copyright Office or
any similar office or agency, to maintain and pursue each application (and to
obtain the relevant registration) and to maintain each registration of any
Copyright, Trademark or Patent that is Material Intellectual Property, including
filing of applications for renewal, affidavits of use, affidavits of
incontestability and opposition and interference and cancellation proceedings.
     (i) In the event that any Material Intellectual Property is infringed upon
or misappropriated or diluted by a third party, such Loan Party shall notify the
Administrative Agent promptly after such Loan Party learns thereof. Such Loan
Party shall take appropriate action in response to such infringement,
misappropriation of dilution, including promptly bringing suit for infringement,
misappropriation or dilution and to recover all damages for such infringement,
misappropriation of dilution, and shall take such other actions as may be
appropriate in its reasonable judgment under the circumstances to protect such
Material Intellectual Property.
     (j) Unless otherwise agreed to by the Administrative Agent, such Loan Party
shall execute and deliver to the Administrative Agent for filing in (i) the
United States Copyright Office a short-form copyright security agreement in form
and substance acceptable to the Administrative Agent, (ii) in the United States
Patent and Trademark Office a short-form patent security agreement in form and
substance acceptable to the Administrative Agent and (iii) the United States
Patent and Trademark Office a short-form trademark security agreement in form
and substance acceptable to the Administrative Agent.
     Section 4.9 Vehicles
     Upon the request of the Administrative Agent, on or before the date of this
Agreement and within ten (10) days after the date of acquisition of any Vehicle
acquired after the date hereof, such Loan Party shall

16



--------------------------------------------------------------------------------



 



execute a short-form motor vehicle security agreement, in form and substance
acceptable to the Administrative Agent, specifically describing each Vehicle
owned by such Loan Party. In addition, upon the request of the Administrative
Agent, within 30 days after the date of such request and, with respect to any
Vehicle acquired by such Loan Party subsequent to the date of any such request,
within 30 days after the date of acquisition thereof, such Loan Party shall
(i) file all applications for certificates of title or ownership indicating the
Administrative Agent’s first priority security interest in the Vehicle covered
by such certificate and any other necessary documentation, in each office in
each jurisdiction that the Administrative Agent shall deem advisable to perfect
its security interests in the Vehicles.
     Section 4.10 Notice of Commercial Tort Claims
     Such Loan Party agrees that, if it shall acquire any interest in any
Commercial Tort Claim (whether from another Person or because such Commercial
Tort Claim shall have come into existence), (i) such Loan Party shall,
immediately upon such acquisition, deliver to the Administrative Agent, in each
case in form and substance satisfactory to the Administrative Agent, a notice of
the existence and nature of such Commercial Tort Claim and deliver a supplement
to Schedule 8 containing a specific description of such Commercial Tort Claim,
certified by such Loan Party as true, correct and complete, (ii) the provision
of Section 2.1 shall apply to such Commercial Tort Claim (and the Loan Parties
authorize the Administrative Agent to supplement such schedule with a
description of such Commercial Tort Claim if such Loan Party fails to deliver
the supplement described in clause (i)) and (iii) such Loan Party shall execute
and deliver to the Administrative Agent, in each case in form and substance
satisfactory to the Administrative Agent, any certificate, agreement and other
document, and take all other action, deemed by the Administrative Agent to be
reasonably necessary or appropriate for the Administrative Agent to obtain a
first-priority, perfected security interest in all such Commercial Tort Claims.
Any supplement to Schedule 8 delivered pursuant to this Section 4.10 shall
become part of Schedule 8 for all purposes hereunder other than, absent a
written consent of the Administrative Agent, for purpose of the representations
and warranties set forth in Section 3.9.
ARTICLE V Remedial Provisions
     Section 5.1 Code and Other Remedies
     During the continuance of an Event of Default, the Administrative Agent may
exercise, in addition to all other rights and remedies granted to the
Administrative Agent in this Agreement and in any other instrument or agreement
securing, evidencing or relating to the Secured Obligations, all rights and
remedies of a secured party under the UCC or any other applicable Law. Without
limiting the generality of the foregoing, the Administrative Agent, without
demand of performance or other demand, presentment, protest, advertisement or
notice of any kind (except any notice required by Law referred to below) to or
upon any Loan Party or any other Person (all and each of which demands,
defenses, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon any
Collateral, and may forthwith sell, lease, assign, give option or options to
purchase, or otherwise dispose of and deliver any Collateral (or contract to do
any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of the Administrative Agent or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Administrative Agent shall have the right
upon any such public sale or sales, and, to the extent permitted by Law, upon
any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption in any Loan Party,
which right or equity is hereby waived and released. Each Loan Party further
agrees, at the Administrative Agent’s request, to assemble the Collateral and
make it available to the Administrative Agent at places that the Administrative
Agent shall reasonably select, whether at such Loan Party’s premises or
elsewhere. The Administrative Agent shall apply the net proceeds of any action
taken by it pursuant to this Section 5.1, after deducting all reasonable costs
and expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any Collateral or in any way relating to the Collateral
or the rights of the Administrative Agent hereunder, including reasonable
attorneys’ fees and disbursements, to the payment in whole or in part of the
Secured Obligations, in such order as the Loan

17



--------------------------------------------------------------------------------



 



Documents shall prescribe (or if no such order is prescribed therein, then in
such order as the Administrative Agent may elect), and only after such
application and after the payment by the Administrative Agent of any other
amount required by any provision of Law, need the Administrative Agent account
for the surplus, if any, to any Loan Party. To the extent permitted by
applicable Law, each Loan Party waives all claims, damages and demands it may
acquire against the Administrative Agent arising out of the exercise by them of
any rights hereunder. If any notice of a proposed sale or other disposition of
Collateral shall be required by Law, such notice shall be deemed reasonable and
proper if given at least 10 days before such sale or other disposition.
     Section 5.2 Accounts and Payments in Respect of General Intangibles
     (a) If required by the Administrative Agent in writing at any time during
the continuance of an Event of Default, each Loan Party shall cause all payment
of Accounts or payment in respect of General Intangibles to be directed to a
Cash Collateral Account, and if collected by any Loan Party, each such payment
shall be forthwith deposited by such Loan Party in the exact form received, duly
indorsed by such Loan Party to the Administrative Agent if required, in a Cash
Collateral Account. Until so turned over, each such payment shall be held by
such Loan Party in trust for the Administrative Agent, segregated from other
funds of such Loan Party. Each such deposit of Proceeds of Accounts and payments
in respect of General Intangibles shall be accompanied by a report identifying
in reasonable detail the nature and source of the payments included in the
deposit.
     (b) At the Administrative Agent’s request in writing, during the
continuance of an Event of Default, each Loan Party shall deliver to the
Administrative Agent all original and other documents evidencing, and relating
to, the agreements and transactions that gave rise to the Accounts or payments
in respect of General Intangibles, including all original orders, invoices and
shipping receipts.
     (c) The Administrative Agent may, without notice, at any time during the
continuance of an Event of Default, limit or terminate the authority of a Loan
Party to collect its Accounts or amounts due under General Intangibles or any
thereof.
     (d) The Administrative Agent in its own name or in the name of others may
at any time during the continuance of an Event of Default communicate with
Account Debtors to verify with them to the Administrative Agent’s satisfaction
the existence, amount and terms of any Account or amounts due under any General
Intangible.
     (e) Upon the request of the Administrative Agent in writing at any time
after the occurrence of an Event of Default, each Loan Party shall notify
Account Debtors that the Accounts or General Intangibles have been collaterally
assigned to the Administrative Agent and that payments in respect thereof shall
be made directly to the Administrative Agent or to a Cash Collateral Account. In
addition, the Administrative Agent may at any time during the continuance of an
Event of Default enforce such Loan Party’s rights against such Account Debtors
and obligors of General Intangibles.
     (f) Anything herein to the contrary notwithstanding, each Loan Party shall
remain liable under each of the Accounts and payments in respect of General
Intangibles to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise thereto. The Administrative Agent shall not have any
obligation or liability under any agreement giving rise to an Account or a
payment in respect of a General Intangible by reason of or arising out of this
Agreement or the receipt by the Administrative Agent of any payment relating
thereto, nor shall the Administrative Agent be obligated in any manner to
perform any obligation of any Loan Party under or pursuant to any agreement
giving rise to an Account or a payment in respect of a General Intangible, to
make any payment, to make any inquiry as to the nature or the sufficiency of any
payment received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts that may have been assigned
to it or to which it may be entitled at any time or times.

18



--------------------------------------------------------------------------------



 



     Section 5.3 Pledged Collateral
     (a) During the continuance of an Event of Default, upon notice by the
Administrative Agent to the relevant Loan Party or Loan Parties, (i) the
Administrative Agent shall have the right to receive any Proceeds of the Pledged
Collateral and make application thereof to the Secured Obligations in the order
set forth in the Loan Documents (or if no such order is set forth therein, then
in such order as the Administrative Agent may elect) and (ii) the Administrative
Agent or its nominee may exercise (A) any voting, consent, corporate and other
right pertaining to the Pledged Collateral at any meeting of shareholders,
partners or members, as the case may be, of the relevant issuer or issuers of
Pledged Collateral or otherwise and (B) any right of conversion, exchange and
subscription and any other right, privilege or option pertaining to the Pledged
Collateral as if it were the absolute owner thereof (including the right to
exchange at its discretion any of the Pledged Collateral upon the merger,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate structure of any issuer of Pledged Collateral, the right to
deposit and deliver any Pledged Collateral with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it; provided, however, that
the Administrative Agent shall have no duty to any Loan Party to exercise any
such right, privilege or option and shall not be responsible for any failure to
do so or delay in so doing.
     (b) In order to permit the Administrative Agent to exercise the voting and
other consensual rights that it may be entitled to exercise pursuant hereto and
to receive all dividends and other distributions that it may be entitled to
receive hereunder, (i) each Loan Party shall, promptly execute and deliver (or
cause to be executed and delivered) to the Administrative Agent all such
proxies, dividend payment orders and other instruments as the Administrative
Agent may from time to time reasonably request and (ii) without limiting the
effect of clause (i) above, such Loan Party hereby grants to the Administrative
Agent an irrevocable proxy to vote all or any part of the Pledged Collateral and
to exercise all other rights, powers, privileges and remedies to which a holder
of the Pledged Collateral would be entitled (including giving or withholding
written consents of shareholders, partners or members, as the case may be,
calling special meetings of shareholders, partners or members, as the case may
be, and voting at such meetings), which proxy shall be effective, automatically
and without the necessity of any action (including any transfer of any Pledged
Collateral on the record books of the issuer thereof) by any other Person
(including the issuer of such Pledged Collateral or any officer or agent
thereof) during the continuance of an Event of Default and which proxy shall
only terminate upon the payment in full of the Secured Obligations.
     (c) Each Loan Party hereby expressly authorizes and instructs each issuer
of any Pledged Collateral pledged hereunder by such Loan Party to (i) comply
with any instruction received by it from the Administrative Agent in writing
that (A) states that an Event of Default has occurred and is continuing and
(B) is otherwise in accordance with the terms of this Agreement, without any
other or further instructions from such Loan Party, and each Loan Party agrees
that such issuer shall be fully protected in so complying and (ii) unless
otherwise expressly permitted hereby, pay any dividend or other payment with
respect to the Pledged Collateral directly to the Administrative Agent.
     Section 5.4 Proceeds to be Turned Over To the Administrative Agent
     Except as set forth in the Credit Agreement, all Proceeds received by the
Administrative Agent hereunder during the continuance of an Event of Default
shall be held by the Administrative Agent in a Cash Collateral Account. All
Proceeds while held by the Administrative Agent in a Cash Collateral Account (or
by such Loan Party in trust for the Administrative Agent) shall continue to be
held as collateral security for the Secured Obligations and shall not constitute
payment thereof until applied to the payment of the Secured Obligations.

19



--------------------------------------------------------------------------------



 



     Section 5.5 Sale of Pledged Collateral
     (a) Each Loan Party recognizes that the Administrative Agent may be unable
to effect a public sale of any Pledged Collateral by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise or may determine that a public sale is impracticable or not
commercially reasonable and, accordingly, may resort to one or more private
sales thereof to a restricted group of purchasers that shall be obliged to
agree, among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each Loan
Party acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any Pledged Collateral for
the period of time necessary to permit the issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such issuer would agree to do so.
     (b) Each Loan Party agrees to use its best efforts to do or cause to be
done all such other acts as may be necessary to make such sale or sales of all
or any portion of the Pledged Collateral pursuant to this Section 5.5 valid and
binding and in compliance with all other applicable Law. Each Loan Party further
agrees that a breach of any covenant contained in this Section 5.5 will cause
irreparable injury to the Administrative Agent, that the Administrative Agent
has no adequate remedy at law in respect of such breach and, as a consequence,
that each and every covenant contained in this Section 5.5 shall be specifically
enforceable against such Loan Party, and such Loan Party hereby waives and
agrees not to assert any defense against an action for specific performance of
such covenants except for a defense that no Event of Default has occurred under
any Loan Document.
     Section 5.6 Deficiency
     Each Loan Party shall remain liable for any deficiency if the proceeds of
any sale or other disposition of the Collateral are insufficient to pay the
Secured Obligations and the reasonable fees and disbursements of any attorney
employed by the Administrative Agent to collect such deficiency.
ARTICLE VI The Administrative Agent
     Section 6.1 The Administrative Agent’s Appointment as Attorney-in-Fact
     (a) Each Loan Party hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Loan Party and in the name of
such Loan Party or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any appropriate action and to execute any document or
instrument that may be necessary or desirable to accomplish the purposes of this
Agreement, and, without limiting the generality of the foregoing, each Loan
Party hereby gives the Administrative Agent the power and right, on behalf of
such Loan Party, without notice to or assent by such Loan Party, to do any of
the following:
     (i) in the name of such Loan Party or its own name, or otherwise, take
possession of and indorse and collect any check, draft, note, acceptance or
other instrument for the payment of moneys due under any Account or General
Intangible or with respect to any other Collateral and file any claim or take
any other action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Administrative Agent for the purpose of collecting any such
moneys due under any Account or General Intangible or with respect to any other
Collateral whenever payable;
     (ii) in the case of any Intellectual Property, execute and deliver, and
have recorded, any agreement, instrument, document or paper as the
Administrative Agent may request to evidence the

20



--------------------------------------------------------------------------------



 



Administrative Agent’s security interest in such Intellectual Property and the
goodwill and General Intangibles of such Loan Party relating thereto or
represented thereby;
     (iii) pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repair or pay or discharge any insurance
called for by the terms of this Agreement (including all or any part of the
premiums therefore and the costs thereof);
     (iv) execute, in connection with any sale provided for in Section 5.1 or
Section 5.5, any endorsement, assignment or other instrument of conveyance or
transfer with respect to the Collateral; or
     (v) (A) direct any party liable for any payment under any Collateral to
make payment of any moneys due or to become due thereunder directly to the
Administrative Agent or as the Administrative Agent shall direct, (B) ask or
demand for, collect, and receive payment of and receipt for, any moneys, claims
and other amounts due or to become due at any time in respect of or arising out
of any Collateral, (C) sign and indorse any invoice, freight or express bill,
bill of lading, storage or warehouse receipt, draft against debtors, assignment,
verification, notice and other document in connection with any Collateral, (D)
commence and prosecute any suit, action or proceeding at law or in equity in any
court of competent jurisdiction to collect any Collateral and to enforce any
other right in respect of any Collateral, (E) defend any suit, action or
proceeding brought against such Loan Party with respect to any Collateral,
(F) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may deem appropriate, (G) assign any Copyright, Patent or Trademark (along
with the goodwill of the business to which any such Trademark pertains)
throughout the world for such term or terms, on such conditions, and in such
manner as the Administrative Agent shall in its sole discretion determine,
including the execution and filing of any document necessary to effectuate or
record such assignment and (H) generally, sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any Collateral as fully and
completely as though the Administrative Agent was the absolute owner thereof for
all purposes, and do, at the Administrative Agent’s option and such Loan Party’s
expense, at any time, or from time to time, all acts and things that the
Administrative Agent deems necessary to protect, preserve or realize upon the
Collateral and the Administrative Agent’s security interests therein and to
effect the intent of this Agreement, all as fully and effectively as such Loan
Party might do.
     (b) If any Loan Party fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.
     (c) The expenses of the Administrative Agent incurred in connection with
actions undertaken as provided in this Section 6.1, together with interest
thereon at a rate per annum equal to the highest rate per annum at which
interest would then be payable on any past due amount under any Credit Document
from the date of payment by the Administrative Agent to the date reimbursed by
the relevant Loan Party, shall be payable by such Loan Party to the
Administrative Agent on demand.
     (d) Each Loan Party hereby ratifies all that said attorneys shall lawfully
do or cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.
     Section 6.2 Duty of the Administrative Agent
     The Administrative Agent’s sole duty with respect to the custody,
safekeeping and physical preservation of the Collateral in its possession shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. Neither the Administrative Agent, nor any
of its respective officers, directors, employees or agents shall be liable for
failure to demand, collect or realize upon any Collateral or for

21



--------------------------------------------------------------------------------



 



any delay in doing so or shall be under any obligation to sell or otherwise
dispose of any Collateral upon the request of any Loan Party or any other Person
or to take any other action whatsoever with regard to any Collateral. The powers
conferred on the Administrative Agent hereunder are solely to protect the
Administrative Agent’s interest in the Collateral and shall not impose any duty
upon the Administrative Agent to exercise any such powers. The Administrative
Agent shall be accountable only for amounts that the Administrative Agent
actually receives as a result of the exercise of such powers, and neither the
Administrative Agent nor any of the Administrative Agent’s officers, directors,
employees or agents shall be responsible to any Loan Party for any act or
failure to act hereunder, except for the Administrative Agent’s gross negligence
or willful misconduct.
     Section 6.3 Financing Statements
     Each Loan Party hereby authorizes the Administrative Agent to file, and if
requested will deliver to the Administrative Agent, all financing statements and
other documents and take such other actions as may from time to time be
requested by the Administrative Agent in order to maintain a first perfected
security interest in and, if applicable, control of, the Collateral. Any
financing statement filed by the Administrative Agent may be filed in any filing
office in any UCC jurisdiction and may (i) indicate the Collateral (1) as all
assets of each Loan Party or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article 9
of the UCC or such jurisdiction, or (2) by any other description which
reasonably approximates the description contained in this Agreement, and
(ii) contain any other information required by part 5 of Article 9 of the UCC
for the sufficiency or filing office acceptance of any financing statement or
amendment, including (A) whether any Loan Party is an organization, the type of
organization and any organization identification number issued to each Loan
Party and (B) in the case of a financing statement filed as a fixture filing or
indicating Collateral as as-extracted collateral or timber to be cut, a
sufficient description of real property to which the Collateral relates. Each
Loan Party also agrees to furnish any such information to the Administrative
Agent promptly upon request. Each Loan Party also ratifies its authorization for
the Administrative Agent to have filed in any UCC jurisdiction any initial
financing statements or amendments thereto if filed prior to the date hereof.
ARTICLE VII Miscellaneous
     Section 7.1 Amendments in Writing
     None of the terms or provisions of this Agreement may be waived, amended,
restated, supplemented or otherwise modified without the written consent of the
Administrative Agent and each Loan Party.
     Section 7.2 Notices
     All communications under this Agreement shall be in writing and shall be
sent by facsimile or by a nationally recognized overnight delivery service
(i) if to the Administrative Agent, at the address set forth below the
Administrative Agent’s signature to this Agreement, or at such other address as
may have been furnished in writing to Franklin Asset, by the Administrative
Agent; and (ii) if to Franklin Asset or any other Loan Party, at the address set
forth below Franklin Asset’s signature to this Agreement, or at such other
address as may have been furnished in writing to the Administrative Agent by
Franklin Asset. Any notice so addressed and sent by telecopier shall be deemed
to be given when confirmed, and any notice sent by nationally recognized
overnight delivery service shall be deemed to be given the next day after the
same is delivered to such carrier.
     Section 7.3 No Waiver by Course of Conduct; Cumulative Remedies
     The Administrative Agent shall not by any act (except by a written
instrument pursuant to Section 7.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Event of Default. No failure to exercise, nor any delay in exercising, on the
part of the

22



--------------------------------------------------------------------------------



 



Administrative Agent, any right, power or privilege hereunder shall operate as a
waiver thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Administrative Agent of
any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy that the Administrative Agent would otherwise have on
any future occasion. The rights and remedies herein provided are cumulative, may
be exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by Law.
     Section 7.4 Successors and Assigns
     This Agreement shall be binding upon the successors and assigns of each
Loan Party and shall inure to the benefit of the Administrative Agent and its
respective successors and assigns; provided, however, that no Loan Party may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Administrative Agent.
     Section 7.5 Counterparts
     This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts (including by telecopy), each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple counterparts and attached to a single counterpart so
that all signature pages are attached to the same document. Delivery of an
executed counterpart by telecopy shall be effective as delivery of a manually
executed counterpart.
     Section 7.6 Severability
     Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     Section 7.7 Section Headings
     The Article and Section titles contained in this Agreement are, and shall
be, without substantive meaning or content of any kind whatsoever and are not
part of the agreement of the parties hereto.
     Section 7.8 Entire Agreement
     This Agreement together with the other Loan Documents represents the entire
agreement of the parties and supersedes all prior agreements and understandings
relating to the subject matter hereof.
     Section 7.9 Governing Law
     This Agreement and the rights and obligations of the parties hereto shall
be governed by, and construed and interpreted in accordance with, the law of the
State of Ohio, without regard to its conflict of law principles.
     Section 7.10 Additional Loan Parties
     Each of Franklin Asset, Tribeca and Franklin LLC hereby agrees and
covenants that it will cause each of its Subsidiaries that are not a signatory
hereto on the date of this Agreement to execute and deliver to the
Administrative Agent a Joinder Agreement in form and substance acceptable to the
Administrative Agent and shall thereafter for all purposes be a party hereto and
have the same rights, benefits and obligations as a Loan Party party hereto on
the date of this Agreement.

23



--------------------------------------------------------------------------------



 



     Section 7.11 Reinstatement
     Each Loan Party further agrees that, if any payment made by any Loan Party
or other Person and applied to the Secured Obligations is at any time annulled,
avoided, set aside, rescinded, invalidated, declared to be fraudulent or
preferential or otherwise required to be refunded or repaid, or the proceeds of
Collateral are required to be returned by the Administrative Agent or any Lender
to such Loan Party, its estate, trustee, receiver or any other party, including
any Loan Party, under any bankruptcy law, state or federal law, common law or
equitable cause, then, to the extent of such payment or repayment, any Lien or
other Collateral securing such liability shall be and remain in full force and
effect, as fully as if such payment had never been made or, if prior thereto the
Lien granted hereby or other Collateral securing such liability hereunder shall
have been released or terminated by virtue of such cancellation or surrender,
such Lien or other Collateral shall be reinstated in full force and effect, and
such prior cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect any Lien or other Collateral securing the obligations
of any Loan Party in respect of the amount of such payment.
     Section 7.12 Agent
     In acting under or by virtue of this Agreement, Administrative Agent shall
be entitled to all the rights, authority, privileges, and immunities provided in
the Credit Agreement, all of which provisions of said Credit Agreement are
incorporated by reference herein with the same force and effect as if set forth
herein in their entirety.
     Section 7.13 Amendment and Restatement
     (a) On the date hereof, the Existing Security Agreements shall be amended
and restated in their entirety by this Agreement and the Credit Agreement, and
the Existing Security Agreements shall thereafter be of no further force and
effect except (i) to secure the incurrence by each Loan Party of the “Secured
Obligations” under and as defined in the Existing Security Agreements (whether
or not such “Secured Obligations” are contingent as of the date hereof), (ii) to
evidence the representations and warranties made by any Loan Party prior to the
date hereof and (iii) to evidence any action or omission performed or required
to be performed pursuant to any Existing Security Agreement prior to the date
hereof. This Agreement is not in any way intended to constitute a novation of
any obligation or liability of any Loan Party existing under the Existing
Security Agreements or evidence payment of all or any portion of any such
obligation and liability. Each security agreement and financing statement filed
pursuant to the Existing Security Agreement or any predecessor thereto shall
remain in full force and effect in all respects as if such “Secured Obligations”
had been payable and effective originally as provided by this Agreement.
     (b) The terms and conditions of this Agreement and Administrative Agent’s,
Lenders’, and any other Secured Creditors’ rights and remedies under this
Agreement and the other Credit Documents shall apply to all of the “Secured
Obligations” incurred under the Existing Security Agreement and any promissory
notes or other instruments issued thereunder.
     (c) Each Loan Party reaffirms the Liens granted in respect to the
Collateral and pursuant to any Loan Document executed and delivered in
connection with this Agreement and the Existing Security Agreement to
Administrative Agent for the benefit of Secured Creditors, which Liens shall
continue in full force and effect during the term of this Agreement and any
renewals thereof and shall continue to secure the Secured Obligations.

24



--------------------------------------------------------------------------------



 



     (d) On and after the date hereof, (i) all references to any Existing
Security Agreement (or to any amendment or any amendment and restatement
thereof) in any Loan Document (other than this Agreement) shall be deemed to
refer to the applicable Existing Security Agreement, as amended and restated
hereby, (ii) all references to any section (or subsection) of any Existing
Security Agreement in any Loan Document (but not herein) shall be amended to
become, mutatis mutandis, references to the corresponding provisions of this
Agreement or the Credit Agreement, as the case may be, and (iii) except as the
context otherwise provides, on or after the date hereof, all references to this
Agreement herein (including for purposes of indemnification and reimbursement of
fees) shall be deemed to refer to the Existing Security Agreements, as amended
and restated hereby.
     (e) This amendment and restatement is limited as written and is not a
consent to any other amendment, restatement or waiver, whether or not similar
and, except as expressly provided herein or in any other Loan Document, all
terms and conditions of each Loan Document remain in full force and effect
unless otherwise specifically amended hereby or any other Loan Document.
[Signature Pages Follow]

25



--------------------------------------------------------------------------------



 



     In witness whereof, the undersigned has caused this Amended and Restated
Security Agreement to be duly executed and delivered as of the date first above
written.

            FRANKLIN CREDIT ASSET CORPORATION
      By:   /s/ Alexander Gordon Jardin       Name:   Alexander Gordon Jardin   
    Title:   Chief Executive Officer     

            Address:    Franklin Credit Asset Corporation
101 Hudson St., 25th Floor
Jersey City, New Jersey 07302
Fax: 201-604-4400
Attention: General Counsel
   

            TRIBECA LENDING CORP.
      By:   /s/ Alexander Gordon Jardin       Name:   Alexander Gordon Jardin   
    Title:   Chief Executive Officer        Address: Same as above
      Each Loan Party listed on Schedule 1 attached hereto
      By:   /s/ Alexander Gordon Jardin        Name:   Alexander Gordon Jardin 
      Title:   as Chief Executive Officer of, and on
behalf of, each Loan Party listed on
Schedule 1 attached hereto.
      Address: Same as above
      FRANKLIN ASSET, LLC
      By:   /s/ Alexander Gordon Jardin        Name:   Alexander Gordon Jardin 
      Title:   President and Chief Executive Officer        Address: Same as
above
                     

Signature Page to Amended and Restated Security Agreement               





--------------------------------------------------------------------------------



 



            ACCEPTED AND AGREED
as of the date first above written:               THE HUNTINGTON NATIONAL BANK,
as Administrative Agent
      By:   /s/ Alan D. Seitz        Name:   Alan D. Seitz        Title:  
Senior Vice President     

            Address:  2361 Morse Road
NC3W67
Columbus, Ohio 43229
Attn: Special Assets
Fax: (614) 480-3795
                       

Signature Page to Amended and Restated Security Agreement              





--------------------------------------------------------------------------------



 



SCHEDULE 1
[Other Loan Parties]

